Dismissed and Memorandum Opinion filed May 27, 2004








Dismissed and Memorandum Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00447-CR
NO.
14-04-00448-CR
NO. 14-04-00449-CR
NO. 14-04-00450-CR
____________
 
JOHHNY L.
TWYMAN, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
337thth District Court
Harris County,
Texas
Trial Court Cause Nos. 820,994;
824,381; 828,148; and 828,149  
 

 
M E M O R A N D U M   O P I N I O N




After pleas of guilty in cause numbers 820,994 (possession of
cocaine weighing more than one but less than four grams), 824,381 (possession
of cocaine weighing more than one but less than four grams), and 828,148
(delivery of cocaine weighing more than one but less than four grams),
appellant was convicted of the offenses and sentenced to six years= imprisonment  on November 17, 1999.  As part of a plea bargain, the charge in
cause number 828,14900450-CR was dismissed. 
No motions for new trial were filed. 
Appellant=s notice of appeal in all four cases was not filed until
April 14, 2004.
A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).